80156: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-17530: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80156


Short Caption:GUIDRY (RONNEKA) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C329810Classification:Criminal Appeal - Life - Direct


Disqualifications:HerndonCase Status:En Banc Reconsider Denied


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:01/11/2022 at 1:30 PMOral Argument Location:Carson City


Submission Date:01/11/2022How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantRonneka Ann GuidryHoward Brooks
							(Former)
						
							(Clark County Public Defender)
						Clark County Public DefenderSharon G Dickinson
							(Clark County Public Defender)
						Craig A. Mueller
							(Former)
						
							(Mueller & Associates)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Michael J. Scarborough
							(Clark County District Attorney)
						Jonathan VanBoskerck
							(Clark County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


08/22/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


12/05/2019Filing FeeAppeal Filing Fee waived.  Criminal. (SC)


12/05/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-49365




01/13/2020Notice/OutgoingIssued Notice to File Docketing Statement and Request Transcripts. Due date: 10 days.  (SC)20-01595




01/24/2020Letter/IncomingFiled Proper Person Appellant's Letter Regarding Counsel.  (SC)20-03517




01/24/2020MotionFiled Appellant's Motion for Extension of Time to File a Rough Draft Transcript Request and Docketing Statement.  (SC)20-03555




01/24/2020Docketing StatementFiled Docketing Statement.  (SC)20-03556




01/24/2020Transcript RequestFiled Request for Rough Draft Transcript(s).  (SC) (REJECTED PER 02/04/20 ORDER).


02/04/2020Order/ProceduralFiled Order. Appellant's untimely motion for an extension of time to file the docketing statement and transcript request form is granted. The docketing statement and rough draft transcript request form were filed on January 24, 2020.   However, this court is unable to accept the rough draft transcript request form.  This appeal is not subject to the fast track rules, see NRAP 3C(a)(3), and appellant must request certified transcripts rather than rough draft transcripts, see NRAP 9(a).  In addition, the rough draft transcript request form does not bear the file-stamp of the district court clerk.  See NRAP 9(a)(3)(1).  Accordingly, the clerk shall reject the rough draft transcript request form filed on January 24, 2020. Appellant's Transcript Request Form due: 7 days. Appellant has filed a pro se letter in which she points out counsel's failure to timely file the docketing statement and transcript request form and requests guidance regarding how to remedy counsel's "lack of interest."  This court is confident that counsel for appellant will act diligently to meet all future deadlines in this appeal.  (SC).20-04771




02/10/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  8/12/19, 8/13/19, 8/14/19, 8/15/19, 8/16/19, 8/19/19, and 10/18/19.  To Court Reporter:  Gina Villani.  (SC)20-05597




03/25/2020MotionFiled Court Reporter's Motion for Extension of Time to File Transcripts. (SC).20-11447




03/31/2020Order/ProceduralFiled Order Granting Motion and Regarding Briefing. Court Reporter Gina Villani's Certificate of Delivery of Transcripts due: April 29, 2020. Appellant's Opening Brief and Appendix due: July 28, 2020. (SC).20-12282




04/30/2020MotionFiled Motion to Appoint Appellate Counsel or, Alternatively, Motion to Withdraw as Counsel.  (SC)20-16490




05/06/2020TranscriptFiled Notice from Court Reporter. Gina Villani stating that the requested transcripts were delivered.  Dates of transcripts: 8/12/19, 8/19/19, 8/13/19, 8/14/19, 8/15/19, 8/16/19, 10/18/19. (SC)20-17153




05/08/2020Order/ProceduralFiled Order Denying Motion to Withdraw. Attorney Craig A. Mueller has filed a motion to appoint appellate counsel, or to withdraw as counsel for appellant. The motion is denied without prejudice. (SC).20-17528




05/22/2020MotionFiled Appellant's Second Motion to Appoint Counsel or, Alternately, Motion to Withdraw as Appellate Counsel. (SC)20-19693




06/05/2020Order/ProceduralFiled Order Granting Motion to Withdraw and Remanding to Secure Appellate Counsel. Attorney Craig Mueller has filed a renewed motion to withdraw as counsel for appellant.  This is not a fast track appeal and is not governed by NRAP 3C(b)(2) as suggested in the motion.  Nevertheless, the motion is granted. District Court's Order Appointing Counsel due: 37 days. Briefing of this appeal is suspended pending further order of this court. (SC).20-21141




06/19/2020Order/IncomingFiled District Court Minute Order Appointing Counsel.  Clark County Public Defender Appointed as Counsel for Appellant.  Entered in district court on June 17, 2020.  (SC)20-22931




07/10/2020Order/ProceduralFiled Order Reinstating Briefing.  The transcripts requested by appellant's previous counsel have been prepared and filed in the district court.  If appellant requires the preparation of any additional transcripts, appellant shall file a serve a supplemental transcript request form within 14 days of the date of this order.  Appellant's Opening Brief and Appendix due:  90 days.   (SC)20-25544




07/23/2020Notice/IncomingFiled Notice of Appearance. Howard S. Brooks for Appellant. (SC)20-26920




07/23/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:02/09/18, 03/20/18, 04/05/18, 04/17/18, 05/03/18, 05/09/18, 05/17/18, 05/23/18, 05/31/18, 06/14/18, 06/19/18, 06/26/18, 07/05/18, 08/01/18, 08/15/18, 08/21/18, 09/25/18, 10/02/18, 10/11/18, 10/24/18, 11/20/18, 12/05/18, 01/08/19, 01/23/19, 02/20/19, 03/05/19, 03/07/19, 03/12/19, 03/19/19, 03/20/19, 05/15/19, 06/12/19, 07/10/19, 07/25/19, 08/08/19, 08/12/19, 08/13/19, 08/14/19, 08/15/19, 08/16/19 and 08/19/19.  To Court Reporter: Jill Hawkins, Sara Richardson and Gina Villani. (SC)20-26921




08/11/2020TranscriptFiled Notice from Court Reporter. Gina Villani stating that the requested transcripts were delivered.  Dates of transcripts: 03/19/19, 08/08/19, 06/17/20. (SC).20-29624




09/03/2020Notice/IncomingFiled Appellant's Notice of Appearance for Sharon Dickinson and Removing Howard S. Brooks. (SC)20-32620




09/09/2020Order/ProceduralFiled Order. The clerk of this court shall remove Mr. Brooks as counsel of record for appellant and add Ms. Dickinson in his place. (SC)20-33150




09/21/2020TranscriptFiled Notice from Court Reporter. Stacey Ray stating that the requested transcripts were delivered.  Dates of transcripts: 3/20/18, 4/15/18, 4/17/18, 5/3/18, 5/9/18, 5/17/18, 5/23/18, 5/31/18, 6/14/18, 6/19/18, 6/26/19, 7/5/18, 8/1/18, 8/15/18, 8/21/18, 9/25/18, 10/2/18, 10/11/18, 11/20/18, 12/5/18, 1/8/19, 1/23/19, 2/20/19, 3/5/19, 3/7/19, 3/12/19, 3/20/19, 5/15/19, 6/12.19, 7/10/19, and 7/25/19.20-34645




10/08/2020MotionFiled Stipulation/Motion for an extension of time  to File Opening Brief. (SC)20-36952




10/08/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved. Due date to file Opening Brief is November 9th, 2020. (SC)20-37000




11/09/2020MotionFiled Appellant's Motion to Extend Time To File Opening Brief. (SC)20-40968




11/18/2020Order/ProceduralFiled Order Granting Motion. Appellant's opening brief and appendix due: January 14, 2021. (SC)20-42031




01/14/2021MotionFiled Appellant's Motion to Extend Time To File Opening Brief. (SC)21-01290




01/22/2021Order/ProceduralFiled Order Granting Motion.  Appellant shall have until March 15, 2021, to file and serve the opening brief and appendix.  (SC)21-01972




03/15/2021MotionFiled Appellant's Motion to Extend Time to File Opening Brief. (SC)21-07405




03/22/2021MotionFiled Appellant's Motion for Extension of Time to File Opening Brief. (SC)21-08180




03/23/2021AppendixFiled Appellant's Appendix. Vol. 1 (SC)21-08264




03/23/2021AppendixFiled Appellant's Appendix. Vol. 2 (SC)21-08267




03/23/2021AppendixFiled Appellant's Appendix. Vol. 3. (SC)21-08268




03/23/2021AppendixFiled Appellant's Appendix. Vol. 4 (SC)21-08269




03/23/2021AppendixFiled Appellant's Appendix. Vol. 5 (SC)21-08272




03/23/2021AppendixFiled Appellant's Appendix. Vol. 6. (SC)21-08273




03/23/2021AppendixFiled Appellant's Appendix. Vol. 7. (SC)21-08275




03/23/2021AppendixFiled Appellant's Appendix. Vol. 8. (SC)21-08277




03/23/2021AppendixFiled Appellant's Appendix. Vol. 9. (SC)21-08279




03/23/2021AppendixFiled Appellant's Appendix. Vol. 10. (SC)21-08278




03/23/2021MotionFiled Appellant's Motion for Leave to File Opening Brief in Excess of Type Volume Limitations. (SC)21-08358




03/23/2021BriefFiled Appellant's Opening Brief. (SC)21-08359




04/07/2021Order/ProceduralFiled Order Granting Motions.  The opening brief and appendix were filed on March 23, 2021.  Respondent shall have until April 22, 2021, to file and serve the answering brief.  (SC)21-09960




04/22/2021Notice/IncomingFiled Respondent's Notice of Appearance for Jonathan VanBoskerck. (SC)21-11587




04/22/2021MotionFiled Respondent's Motion to Extend Time to File Answering Brief. (SC)21-11588




04/30/2021Order/ProceduralFiled Order Granting Motion.  Respondent shall have until June 21, 2021, to file and serve the answering brief.  (SC)21-12466




06/18/2021MotionFiled Respondent's Motion to Extend Time to File Answering Brief. (SC)21-17570




06/25/2021Order/ProceduralFiled Order Denying Motion.  Respondent shall have 14 days from the date of this order to file and serve the answering brief.  (SC)21-18351




07/09/2021MotionFiled Respondent's Motion to Transmit Exhibits. (SC)21-19806




07/09/2021MotionFiled Respondent's Motion for Excess Pages/Word Count for Answering Brief. (SC)21-19807




07/09/2021BriefFiled Respondent's Answering Brief.  (STRICKEN PER ORDER FILED 7/19/21).  (SC)


07/09/2021AppendixFiled Respondent's Appendix to Answering Brief. Vol. 1. (SC)21-19809




07/12/2021MotionFiled Appellant's Opposition to State's Motion Seeking to File an Answering Brief in Excess of Type-Volume Limitations. (SC)21-19899




07/12/2021MotionFiled Respondent's Reply to Opposition to Motion for Leave to File Answering Brief in Excess of Type-Volume Limitations. (SC)21-19999




07/19/2021Order/ProceduralFiled Order Granting Motion in Part.  The clerk shall strike the answering brief filed on July 9, 2021.  Respondent shall have 14 days from the date of this order to file and serve an answering brief that contains no more than 20,000 words.  (SC)21-20690




07/27/2021Order/ProceduralFiled Order Granting Motion to Transmit Original Exhibits.  The clerk of the district court shall have 14 days from the date of this order to transmit to this court original State's Exhibits 105, 106, and 107, identified on the district court exhibit list as "DVD Westin Video," "DVD Westin Video Zoomed," and "DVD Caesar's Video" respectively.  (SC)21-21645




07/27/2021BriefFiled Respondent's Answering Brief. (SC)21-21684




08/13/2021MotionFiled Stipulation to File Reply Brief. (SC)21-23647




08/13/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Reply Brief. Due date September 27, 2021. (SC)21-23654




09/27/2021BriefFiled Appellant's Reply Brief. (SC)21-27779




09/27/2021MotionFiled Appellant's Motion to Transmit Exhibit. (SC)21-27780




09/28/2021MotionFiled Appellant's Amended Motion Requesting Transmittal of an Exhibit Pursuant to NRAP 30(d). (SC)21-27821




09/28/2021Case Status UpdateBriefing Completed/To Screening. (SC)


10/18/2021Order/ProceduralFiled Order Granting in Part Motion to Transmit Original Exhibits.  The clerk of the district court shall have 14 days from the date of this order to transmit to this court original exhibit 110, identified on the district court exhibit list as "DVD (911 Calls)."  The motion is denied without prejudice to the extent appellant seeks transmission of original exhibit 111.  (SC)21-29812




12/03/2021Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, oral argument is scheduled for January 11, 2021, at 1:30 p.m. in Carson City.  Argument shall be limited to 30 minutes. (SC)21-34511




12/28/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-36836




01/03/2022MotionFiled Appellant's Motion to Allow Oral Argument to be Conducted Via Video Conferencing Or by Appearing in Person in Las Vegas. (SC)22-00060




01/04/2022Order/ProceduralFiled Order Regarding Oral Argument. The parties have filed a motion requesting that they be allowed to appear in the Las Vegas courtroom for oral argument given current pandemic conditions and recurring flight cancellations. The motion is granted. (SC)22-00254




01/11/2022Case Status UpdateOral argument held this day. Case submitted for decision. Before the Northern Nevada Panel. AS/EC/KP. (SC)


06/02/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, vacated in part, and remanded." Before: Silver/Cadish/Pickering. Author: Pickering, J. Majority: Silver/Cadish/Pickering. 138 Nev. Adv. Opn. No. 39. NNP22-AS/EC/KP. (SC).22-17530




06/20/2022Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (SC)22-19476




06/20/2022Filing FeeRehearing Filing fee waived. (SC)


07/01/2022Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (SC)22-20835




07/14/2022Post-Judgment PetitionFiled Appellant's Petition for En Banc Reconsideration. (SC)22-22296




07/18/2022OtherJustice Douglas W. Herndon disqualified from participation in this matter. Disqualification Reason: Sat in District Court Proceedings


07/27/2022Post-Judgment OrderFiled Order Denying En Banc Reconsideration. Having considered the petition on file herein, we have concluded that en banc reconsideration is not warranted. NRAP 40A.  Accordingly, we "ORDER the petition DENIED."  fn1 [The Honorable Abbi Silver, Justice, did not participate in the decision of this matter.] EN BANC. (SC)22-23610





Combined Case View